Per Curiam :
The order of the court did not limit the payment of the certificates, to any particular fund. They were necessary for the-purpose of raising money with which to carry on the business in hand, and for that purpose they were issued. The power of *288the court so to do is not questioned; and if, it did not limit payment to a particular fund, any such limit apparent on,the face of those certificates was of no force or consequence, and this, because they were the mere forms by which the order of , the court was executed. We, therefore, concur in the decree of the court. On the question of the right of appeal, we do not pass, since the appellees refused to take advantage of .a point of this kind.
The decree of the Court below is affirmed, and the appeal dismissed,- at the costs of the appellants.